Examiner’s Comment

Election
Election of Embodiment 1 was made without traverse in the reply filed on June 28, 2022. Embodiment 2 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  


Reproductions – Replacement Reproductions Required
A new set of replacement reproductions are required wherein the drawing figures are numbered in accordance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, which stipulate that the numbering shall consist of two separate figures separated by a dot (e.g, 1.1, 1.2, 1.3, etc). For ease of comparison with the International Registration, it is suggested that applicant use the original numbering of the embodiments even though non-elected embodiments are canceled. The numbering of the figures in the figure descriptions of the specification must then be amended to correspond to the new figure numbers.

Should applicant file a divisional United States application for the non-elected embodiments, the figure numbering in the divisional U.S. application should follow U.S. numbering conventions outlined in 37 CFR 1.84(u).


______________________________________________________________________________


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: deanna.pratt@uspto.gov. The merits of the application may not be discussed via email unless an Authorization for Internet Communications in a Patent Application form (form SB/439) is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA L PRATT/Primary Examiner, Art Unit 2911